Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00621-CV

                                        Angelica Garza Duque

                                                   v.

                                           Wells Fargo, N.A.

        NO. 12-DCV-199193 IN THE 400TH DISTRICT COURT OF FORT BEND COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
E-TXGOV FEE               $5.00               11/22/2013               E-PAID                   APE
   MT FEE                 $10.00              10/10/2013               E-PAID                   APE
E-TXGOV FEE               $5.00               10/10/2013               E-PAID                   APE
E-TXGOV FEE               $5.00               09/23/2013               E-PAID                   ANT
RPT RECORD               $132.00              08/23/2013                PAID                    ANT
CLK RECORD              $1,029.00             08/15/2013                PAID                    ANT
   FILING                $175.00              08/14/2013                PAID                    ANT
E-TXGOV FEE               $5.00               08/08/2013               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,367.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this May 15, 2015.